Third District Court of Appeal
                              State of Florida

                          Opinion filed May 21, 2015.


                              ________________

                               No. 3D15-1113
                          Lower Tribunal No. 15-4429
                             ________________


                            Christopher Basar,
                                   Petitioner,

                                      vs.

                      Marydell Guevara, etc., et al.,
                                 Respondents.



      A Case of Original Jurisdiction – Habeas Corpus.

     Carlos J. Martinez, Public Defender, and Jeffrey DeSousa, Assistant Public
Defender, for petitioner.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for respondent.


Before SHEPHERD, C.J., and WELLS and SALTER, JJ.

      PER CURIAM.
      Upon consideration of the proper concession of error by the State, we grant

the petition for writ of habeas corpus, withholding formal issuance of the writ. As

in Mendoza v. Cross, 143 So. 3d 1155 (Fla. 3d DCA 2014), we direct the trial

court to conduct an expedited hearing at which it is to address whether there are

conditions of release that will reasonably protect the community and assure the

petitioner’s appearance.    This opinion shall become effective immediately,

notwithstanding the filing of any motion for rehearing.

      Petition granted.




                                         2